Citation Nr: 1419793	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 18, 2006, for the grant of service connection for anxiety and schizoaffective disorders, to include whether the July 1977 rating decision that denied service connection for a nervous condition or the July 1999 rating decision that granted entitlement to non service-connected disability pension due to anxiety and schizoaffective disorders, contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board for appellate consideration in December 2012 when the Board denied the Veteran's claim for effective date earlier than April 18, 2006, for the establishment of service connection for a psychiatric disorder, to include on the bases of CUE in July 1977 and July 1999 rating decisions.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2013 Court order granted the parties' joint motion for remand, vacated Board's December 2012 decision, and remanded the claim to the Board for readjudication in compliance with the terms of the joint motion.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. The Veteran initially filed a claim of entitlement to service connection for a nervous condition in March 1977, over one year after his separation from service.

2. In an unappealed July 1977 rating decision, the RO denied entitlement to service connection for a nervous condition on the bases that the Veteran's in-service diagnosis of a character and behavior disorder is not an injury or disability within the meaning of applicable legislation, and it had not been shown that anxiety neurosis, diagnosed during a June 1977 VA examination, was incurred in or aggravated by service or related to the character and behavior disorder diagnosed during service.  

3. The July 1977 rating decision did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of that decision.

4. The Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder on January 25, 1999.  

5. In a July 1999 rating decision, the RO granted entitlement to non service-connected disability pension, effective January 25, 1999; the RO did not adjudicate a claim for compensation for a psychiatric disorder at that time.  


CONCLUSIONS OF LAW

1. The July 11, 1977 rating decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.200 (2013).

2. CUE has not been found in the July 11, 1977 rating decision that denied service connection for a nervous disorder.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2013). 

3.  The criteria for an effective date of January 25, 1999, but no earlier, for the establishment of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file, his Virtual VA file, and his and his attorney's multiple contentions.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002), is not applicable to a claim for revision or reversal of a final decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc).  

As to the non-CUE aspect of his claim, the Board notes that this appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran's attorney has demonstrated actual knowledge of how to substantiate the claim.  The Board otherwise finds that all necessary development of this downstream earlier-effective-date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran. 

II. :Legal Criteria - CUE

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that their results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed a the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo the Court stated: CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 43-44 (emphases added).

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court has also held that allegations that previous adjudications have improperly weighed or evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Significantly, with respect to the third prong of the test, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim.  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 (1998).

In Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

III. Factual Background and Analysis 

The Veteran is seeking entitlement to an effective date prior to April 18, 2006 for the establishment of service connection for schizoaffective and anxiety disorders.  In doing so, he has moved to revise or reverse the July 1977 rating decision on the bases of CUE.  He further contends that his pleadings in January 1999 constituted an informal claim to reopen his previously denied claim of service connection for a psychiatric disorder, which was not adjudicated by the RO in the July 1999 rating decision that awarded service connection for non service-connected disability, and therefore has remained pending.

In the July 1977 rating decision, the RO denied the Veteran's claim for service-connected compensation for a psychiatric disorder.  

In the July 1999 rating decision, the RO construed the Veteran's formal application for compensation or pension as solely a claim for pension and granted entitlement to non service-connected disability pension based on a finding that schizoaffective and anxiety disorders rendered the Veteran unable to follow a substantially gainful occupation.  In November 2007, the Veteran's attorney noted conflicting judicial opinions as to whether the alleged error or deficiency in the July 1999 rating decision (i.e., that the RO failed to adjudicate a reasonably raised informal claim for service connection for psychiatric disorder) is most appropriately addressed by a claim for an earlier effective date on grounds that the claim for service connection was not adjudicated and therefore has remained pending, or by a motion for revision of that decision based on CUE. 

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE in the July 1977 and July 1999 rating decisions with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  In addition, each theory of CUE alleged by the Veteran with respect to both rating decisions has been adjudicated by the RO in the first instance the statement and supplemental statements of the case.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  The Board will therefore adjudicate the merits of his claim. 

A. CUE in the July 1977 Rating Decision

With regard to the 1977 rating decision, the Veteran contends that in the July 1977 rating decision that denied entitlement to service connection for a psychiatric condition contains CUE because the RO failed to provide sufficient reasons and bases for that decision in that there is no indication that the RO applied or properly applied the presumptions of soundness and aggravation in adjudicating the claim.  It is contended that had the presumptions of soundness and aggravation been applied or properly applied, there would have been a manifest change in the outcome of the decision as the RO would have been bound to award service connection for the claimed condition as there was insufficient evidence of record with which VA could establish by clear and unmistakable evidence both that the claimed condition existed prior to service and was not aggravated during service.  

In September 2012, the Veteran also contended that the July 1977 rating decision contains CUE because the RO failed to apply principles of chronicity and continuity of the claimed disability under 38 C.F.R. § 3.303(b) and presumptive service connection for the chronic disease of psychosis under 38 C.F.R. § 3.309(a).  It is contended that had these regulations been applied at that time of the July 1977 rating decision, there would have been a manifest change in the outcome of the adjudication of the claim as the RO would have been bound to award service connection for the claimed condition as the evidence of record showed that the Veteran received in-service treatment for mental health problems, he had a post-service mental health diagnosis, and continuity of symptoms.  In support of that contention, he cited findings in a September 2006 report of psychiatric examination and that examiner's opinion that it was reasonable to conclude that problems that the Veteran was suffering with during service were consistent with his current diagnosis of schizoaffective disorder.   

As noted, a September 2013 Court order vacated the Board's December 2012 denial of the claim and remanded the claim for readjudication consistent with the terms of the joint motion for remand.  In the September 2013 joint motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases to support its determination that the July 1977 rating decision did not contain CUE.  Specifically, the Board erred by misreading the Veteran's CUE allegation and incorrectly finding that it was a disagreement with how the RO weighed the facts as opposed to an allegation that the RO misapplied that law extant at the time of the July 1977 rating decision.  In that regard, written argument showed that the Veteran contended that the presumption of soundness applied to the claimed disorder and proper application of the presumption of soundness extant in July required that VA show by clear and unmistakable evidence that the claimed condition preexisted service and was not aggravated during service.  In that regard, it was noted that the finding the December 2012 Board decision that the RO implicitly found that the Veteran's mental disorder clearly and unmistakably was not aggravated by service because he did not report or otherwise suggest that there was any permanent worsening of the claimed condition during or by his military service ignored the argument that proper application of the presumption of soundness did not require that the Veteran provide any evidence of a worsening, rather, it was VA's burden to demonstrate a lack of aggravation by clear and unmistakable evidence.  In light of the foregoing, the claim was remanded for readjudication for the Board to address the Veteran's arguments regarding the proper application of the presumption of soundness in 1977 and his argument that the RO misapplied the regulation, inter alia, by requiring that he provide evidence that his disability worsened or was aggravated during service.  

At the time of the July 1977 rating decision, the evidence of record included the Veteran's service treatment records, VA examination reports, a March 1977 VA Income-Net Worth and Employment Statement (VA Form 21-527), and lay statements of the Veteran and his mother.

The Veteran's service treatment records show that on reports of medical history and medical examination for the purpose of enlistment in January 1973, the Veteran denied any psychiatric or mental health-related complaints and stated that he was in good health.  He noted that his usual occupation was a taxi dispatcher.  The January 1973 report of medical examination indicates that the Veteran was psychiatrically normal on clinical evaluation.  There were no disqualifying defects noted and the Veteran found to be qualified for enlistment and induction.  A "1" was assigned for the Veteran's PULHES rating for his psychiatric condition ("S").   

On February 27, 1973, the Veteran requested to see "MHCS" for "problems." 

On March 6, 1973, he was placed on limited duty for three days due to right foot muscle strain.  On March 15, 1973, he was placed on limited duty with no physical training or running due an upper respiratory infection and a right foot strain.    

On April 2, 1973, he complained of a diarrhea since two days prior with 20 bowel movements since one day prior.  Treatment with Kaopectate did not work.  He also complained of bad nerves and stated that he wanted tranquilizers.  Diagnostic impression was diarrhea.  The Veteran was referred to a medical doctor.  Valium #20 was prescribed.  

On May 1, 1973, the Veteran reported a two month history of diarrhea that occurred every other day.  He requested to see a psychiatrist due to nervousness.  He was evaluated by a physician's assistant later that day at which time he reported two prior episodes of "nervous breakdowns" in civilian life, "rx by family physician prior to entry into service."  It was noted that he had difficulty since entry in military service in February 1973 in that he failed physical training in BCT and was placed into STC.  He had vague complaints of diarrhea associated with anxiety or stressful situations ever since, which was uncontrolled with medication.  It was noted that he had been "seen by MHC service on one occasion (no notes) and now states that he feels that he cannot make it and wants out."  Diagnostic impression was character and behavior disorder.  A mental health consultation was requested.    

On July 9, 1973, the Veteran complained of memory loss, fatigue and anorexia.  He was referred to a medical doctor for evaluation.  A report of laboratory findings on July 10, 1973 was not reflective of any abnormal findings.  

A September 13, 1973 dental medical history questionnaire shows that the Veteran denied experiencing fainting spells often, recently being under the care pf a physician, and hospitalization in the past five years.  He reported that he was taking Valium for nerves.  

On October 23, 1973, the Veteran stated that he had diarrhea due to nervousness and Kapectate was not effective.  He also complained of blackouts.  Diagnostic impression was highly nervous, asti pupils.  He was referred to a medical doctor for evaluation, which was performed by the captain of the medical command.  Diagnostic impression was "problem of anxiety and adjustment."  Mental hygiene consultation was requested, which stated that psychiatric evaluation was recommended due to history of chronic anxiety problems needing frequent use of tranquilizers and what seemed to be a problem adjusting.  Psychiatric consultation performed by a social work/psychology specialist, indicated that the Veteran had been at Mental Hygiene Consultation Service on numerous occasions since October 4, 1973.  The Veteran had related problems of confusion and anxiety centered around the duties and various tasks given to him at his unit.  His anxiety manifested by confusion as to the duties he was to perform and trouble adjusting to his job situation.  Prior to being returned to duty he was counseled to help realize his situation and more clearly understand his obligations in the military.  It was recommended that follow-up be coordinated between the mental hygiene clinic and the Veteran's company commander.  

On May 1, 1974, the Veteran reported that he was refused for blood donation at a blood bank in the last week due to what he was told was low blood pressure, reportedly 90/70, which he was told to have checked out.  He reported that he had been feeling very tired and he tended to fall asleep.  Physical and laboratory evaluation showed a blood pressure reading of 110/68 and a hematocrit level of 45 percent.

On June 4, 1974, the Veteran complained of "personal problems."  History of the Veteran's complaint was contained in Mental Hygiene Services report.  

On November 27, 1974, a permanent physical profile (DD Form 3349) was issued due to permanent limitations evidenced by medical examination and a review of the Veteran's health record due to defects of sensorineural hearing loss (H3) and refractive error (E2).  PULHES rating for the Veteran's psychiatric condition ("S") was "1" previously and on the date the physical profile was issued.  Assignment restrictions included no assignment involving habitual or frequent exposure to loud noises or firing of weapons.  

Reports of discharge/"EDP discharge" medical history and examination dated December 6, 1974, show that the Veteran reported that his health was fair.  He did not state whether he was using any medication.  He endorsed past and/or present symptoms of "recent weight gain or loss," "frequent trouble sleeping," and "depression or excessive worry."  He denied any history of treatment for a mental condition and ever being rejected for or discharged from military service for mental health reasons.  The examiner noted partial left ear deafness with a H2 profile.  Report of medical examination showed that the Veteran was psychiatrically normal on clinical evaluation.  His PULHES rating for psychiatric condition was "1."  No mental health related defects or diagnoses were noted.  The Veteran was found qualified for separation.   

The Veteran was discharged from active service on December 31, 1974, at which time he signed a Statement of Medical Condition in which he indicated that to the best of his knowledge his medical condition since separation examination more than three days prior to discharge had changed with respect to a hearing deficit.  He filed a claim for VA compensation or pension benefits for hearing loss.  Neither document contained any indication of a mental health complaint, finding or diagnosis. 

The Veteran's DD Form 214 shows that he was inducted into military service on February 13, 1973.  It shows that his military occupational specialty from the date of induction until August 21, 1973, was "mechanic."  From August 22, 1973, until his discharge from active service on December 31, 1974, his military occupational specialty was "none."  

On March 30, 1977, correspondence was received from the Veteran's representative, which indicated that the Veteran wished to file a "supplemental claim" for service connection for a nervous condition.  In support of the claim, a March 1977 VA Income-Net Worth and Employment Statement (VA Form 21-527) and lay statements of the Veteran and his mother were submitted.  The Veteran reported in-service treatment for his claimed condition at Fort Lewis in 1974 requested that such records be obtained in support of his claim.  His VA Income-Net Worth and Employment Statement indicated that he became totally disabled on the date of his discharge from active service.  He indicated that he quit his last job as a mechanic in the Army on account of ear and nervous conditions.  The Veteran's mother indicated that after the Veteran's discharge from service he became extremely nervous and frustrated, particularly when attempting to secure employment.  She believed it could have been a result of his hearing loss during service.

The Veteran was afforded a VA psychiatric examination in connection with his claim for service connection for a nervous condition in June 1977.  He reported noticing progressive feelings of nervousness and apprehension since his father died [prior to service] in 1968.  He reported in-service treatment at the mental hygiene clinic, however, it was noted that the claims file was not available for review, thus, the exact nature of any in-service treatment and the Veteran's discharge from service was a little obscure.  He had remained unemployed since his discharge from service.  On examination, the Veteran denied any particular depression or suicidal ideation.  There was no history of hallucinations or delusions.  He was oriented and cooperative, but rather verbose and apprehensive.  He was of average intelligence consistent with his educational background.  His abstracting ability was fair, his memory was good, and there was no evidence of looseness of association or depersonalization.  He appeared competent from a legal standpoint.  Diagnosis was anxiety neurosis. 

On this record, in July 1977, the RO denied service connection and non service-connected disability pension for anxiety neurosis.  The RO noted that the Veteran's service medical records showed that he was interviewed in the Mental Hygiene Clinic during service and that he reported two episodes of "nervous breakdowns" prior to entering service, "rx by his family physician."  The RO stated that in-service diagnosis was character/behavior disorder, which was not a disability under the law.  The RO stated that at the time of the Veteran's discharge from service he had no complaints nor was there shown any indication of any mental disorder.  The RO noted findings contained in the report of VA psychiatric examination in June 1977.  The RO concluded that there was no evidence to show that the Veteran's currently diagnosed anxiety neurosis was related to the condition diagnosed in service as a character and behavior disorder, and service connection was denied for anxiety.  

In correspondence dated July 19, 1977, the RO notified that Veteran that his claim for service connection for psychiatric disability was denied.  The notice stated that in order to establish entitlement, the evidence must show that the disability was incurred in or aggravated by military service.  The RO stated that the Veteran's service medical records showed two pre-service episodes of a nervous condition treated by his family doctor.  At the time of discharge, there were no complaints nor any indication shown of a nervous condition.  Service connection was not established for a nervous condition.  The Veteran did not appeal.

The criteria extant at the time of the July 1977 rating decision provided that service connection is warranted when the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a) (1977).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (1977).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Id.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required.  Id.  

Regarding preservice disabilities noted in service, regulation provided that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) (1977).  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Id.  Similarly, manifestation of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  Id.  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  Id.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  Id.  

The law regarding the presumption of soundness extant in 1977 provided that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1977).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Determinations should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  Id.

Generally, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a); 38 U.S.C. § 353 (1977).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  The usual effects of medical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  Id.  

On review, it is not in dispute that the requirements for application of the presumption of soundness were satisfied at that time of the July 1977 rating decision.  In that regard, the Veteran served on active duty and was discharged under honorable conditions.  His service records contained no indication of any clinical finding or diagnosis of a psychiatric defect, disorder or infirmity at the time the Veteran was examined, accepted and enrolled for service.  Thus, the presumption of soundness applied at the time of the RO's adjudication of the Veteran's claim for service connection for a nervous condition in July 1977. 

It is also undisputed that once the presumption of soundness attaches to a claim for service connection, VA bares the burden of showing that the claimed condition both clearly and unmistakably preexisted service and that it clearly and unmistakably was not was not aggravated during service.  The Veteran is correct in his assertion that he had no burden nor was he required to show that the claimed condition did not exist prior to service or that it worsened therein. 

The Veteran contends that the July 1977 rating decision contains CUE in that the RO failed to apply the presumption of soundness in adjudicating his claim for service connection for a nervous disorder.  He claims that the July 1977 rating decision did not (1) say that he suffered from a preexisting mental health condition, (2) reference VA standards for adjudicating claims for service connection for preexisting conditions, or (3) provide a sufficient reasons or bases as to how or whether the presumption of soundness was applied.  

The Veteran also contends that the July 1977 rating decision contains CUE in that the RO failed to consider, discuss or adequately analyze principles of chronic disease and continuity pursuant to 38 C.F.R. § 3.303(b) and chronic diseases subject to presumptive service connection (psychosis) under 38 C.F.R. § 3.309(a).

The Board finds the Veteran's allegations of CUE in the 1977 rating decision based on the RO's failure to consider or apply the presumption of soundness, principles of chronic disease and continuity and chronic disease subject to presumptive service connection to be unpersuasive.  Prior to February 1990, the RO was not required to provide a statement of reasons or bases for their decision, and the Federal Circuit has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the ROs' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for that decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [RO] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  Accordingly, to establish [clear and unmistakable error] in a pre-February 1990 [RO] decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the [RO's] adjudication of the case."  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005).  

In this case, it is not clear from the face of the July 1977 rating decision that the RO did not consider or apply the presumption of soundness, principles of chronic disease and continuity, and chronic disease subject to presumptive service connection.  While the rating decision did not contain an explicit finding as to the preexistence of a nervous condition or that such was shown to have clearly and unmistakably preexisted service, the RO did acknowledge the Veteran's self-report of a pre-service history of nervous breakdowns.  Also, notice of the July 1977 rating decision stated that to substantiate a claim for service connection, the evidence must show that the claimed condition was incurred in or aggravated by military service.  On these facts, it is not clear from the face of the rating decision that the presumption of soundness was not considered or applied.

Similarly, as to principles of chronic disease and continuity under 38 C.F.R. § 3.303(b), the July 1977 rating decision noted service diagnosis was character and behavior disorder, which it stated was not a disability under the law.  It further stated that there was no evidence showing that the Veteran's currently diagnosed anxiety neurosis is related to the condition diagnosed in service as a character and behavior disorder.  This language suggests that the RO considered and applied principles of chronic disease and continuity under 38 C.F.R. § 3.303(b).  On these facts, it is not clear from the face of the rating decision that principles of chronic disease and continuity under 38 C.F.R. § 3.303(b) were not considered or applied.

As to presumptive service connection for chronic disease subject to presumptive service connection, the rating decision noted findings on VA psychiatric examination in June 1977 that the Veteran either explicitly denied any history of symptoms indicative of psychosis or the examiner found no evidence of psychosis on psychiatric evaluation.  Thus, it is not clear from the face of the July 1977 rating decision that the RO failed to apply principles of presumptive service connection for chronic disease (psychosis).   

As to the presumption of soundness, the Veteran contends that even assuming that it was applied, the RO failed to apply it correctly.  Specifically, he claims that the evidence of record at the time of the July 1977 rating decision was not sufficient evidence from which the RO could find that the claimed psychiatric disorder clearly and unmistakably preexisted service.  He asserts that there was no competent medical evidence addressing his mental status prior to service and there was no competent medical opinion of record as to whether his mental problems documented during service were the same as whatever mental problems he may have had prior to service.  He claims that in the absence of a medical opinion to that effect, the RO committed error in finding that there was clear and unmistakable evidence that the claimed psychiatric disorder preexisted service.  The Veteran asserts that his unguarded statements cannot constitute evidence of his mental condition prior to service.  

In this case, the Board is unable to find that any failure of the RO to apply or discuss the presumption of soundness constitutes CUE in the July 1977 rating decision.  The Veteran's DD Form 214 shows that he was enlisted into military service on February 13, 1973.  On February 27, 1973, only two weeks after enlistment, he requested to go to the mental hygiene clinic for "problems."  His DD Form 214 further shows that from the date of enlistment until August 21, 1973, the Veteran's military occupational specialty was listed as "mechanic."  From August 22, 1973, until he was discharged on December 31, 1974, however, his military occupational specialty was listed as "none."  Service treatment records show that on May 1, 1973, the Veteran reported two pre-service histories of "nervous breakdowns" for which he was treated for by a physician with medication.  He reportedly had experienced difficulty since he was enlisted in to military service in that he failed his physical training test during basic training and was placed into "STC."  He stated that he felt like he could not make it in service and indicated that he wanted out.  

The Board also reiterates that regulation at the time of the 1977 rating decision provided that as to preservice disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  38 C.F.R. § 3.303(c) (1977).  Thus, the Board finds that there was sufficient evidence of record at the time of the 1977 rating decision from which the RO could conclude that the Veteran clearly and unmistakably had a preexisting psychiatric disorder and that a medical opinion or medical evidence of the Veteran's pre-service mental health status were not required to find that a psychiatric disorder clearly and unmistakably preexisted service.

As to the aggravation prong of the presumption of soundness, as noted in the September 2013 joint motion and in a December 2013 statement from the Veteran's attorney, the Veteran contends that even were VA to improperly conclude that the first prong of the presumption of soundness had somehow been rebutted, VAOPGCPREC 3-2003 makes clear that the burden of proof remained with VA as to the second prong regarding aggravation.  He argues that proper application of the presumption of soundness required that VA provide clear and unmistakable evidence that any preexisting disability was not aggravated during service.  He contends that he was not required to provide any evidence of worsening, rather, it was VA's burden to demonstrate a lack of aggravation by clear and unmistakable evidence.  He further contends that contrary to repeated VA errors to the contrary, causation is not for consideration in adjudication of this issue.

The Board disagrees and finds that at the time of the 1977 rating decision, there was clear and unmistakable evidence with which reasonable minds could only conclude that the condition existed prior to service.  

Statutes and regulations in effect in 1977 stated that a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353; 38 C.F.R. § 3.306(a) (1977).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (1977).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestation of the disability prior to, during, and subsequent to service.  Id.  The specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition aside from any extraneous or contributing cause or influence peculiar to military service.  38 C.F.R. § 3.306(c) (1977).  

As noted above, the Veteran's service records show no complaint, finding, or diagnosis of any psychiatric disorder at the time he was enlisted, enrolled and inducted into military service.  During service, he sought treatment for mental health problems on numerous occasions and in-service diagnosis was a character and behavior disorder, which the RO noted was not a disability under the law.  In May 1973, the Veteran reported two pre-service episodes of nervous breakdowns in civilian life, "rx by family physician prior to entry into service."  This report constitutes strong evidence that the Veteran was treated with medication for mental health problems prior to service.  Thus, it cannot be said the mere fact that the Veteran was treated for mental health problems during service was representative any increase in disability during service.  This is buttressed by notation in October 1973 that the Veteran had a history of chronic anxiety problems needing frequent use of tranquilizers.  

On report of medical history at the time of separation examination in December 1974, the Veteran endorsed past and/or present symptoms of recent weight gain or loss, frequent trouble sleeping, and depression or excessive worry, however, his was found to be psychiatrically normal on examination and no psychiatric disorder was indicated in summary of diagnosis and defects.  Also, comparison of the Veteran's weight as noted in his enlistment and separation examinations showed only a 5 pound decrease in the Veteran's weight during service of approximately 1 year and 10 months in duration.  A five pound weight loss over a period of 1 year and 10 months cannot be said to be not uncommon for any person during military service, regardless of their mental health status.  Also, the report of medical history shows that the Veteran answered "yes: to "have you ever had or have you now (please check at left of each item). . . frequent trouble sleeping, and depression or excessive worry."  This cannot be said to be reflective of any increase in a psychiatric disorder during or by military service as there is no indication that the Veteran's responses were not reflective of his mental health problems prior to service.  Although the Veteran responded no to those same questions at the time of his enlistment examination, given his in-service report of psychiatric treatment for nervous breakdowns prior to service, the Veteran's denial of such symptoms at the time of enlistment cannot be deemed as credible responses.  Finally, and perhaps most significantly, the Veteran's PULHES rating shows that a "1" was assigned for "S" for the  psychiatric condition at the time of enlistment examination in January 1973, in a November 1974 report of physical profile, and at the time of separation examination.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).   A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.   Id.   

On review, the Board finds that there was sufficient evidence of record at the time of the 1977 rating decision from which the RO could conclude that the Veteran's preexisting psychiatric disorder clearly and unmistakably was not aggravated or worsened beyond normal progression during or by his military service.  The aforementioned facts combined with notation in the 1977 rating decision of two pre-service episodes of "nervous breakdowns" and that there was no indication of a mental disorder during separation examination implies a finding by the RO that a mental disorder clearly and unmistakably preexisted military service and the rating decision implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  Such conclusions are particularly supported by the fact that the Veteran at that time was open and consistent in reporting significant pre-service psychiatric problems, having acknowledged two breakdowns prior to service to both military examiners and a VA examiner.  Also of significance is that at no point during his 1977 claim did the Veteran put forth any lay assertions that his disorder underwent any worsening while on active duty.  In fact, the only description offered by the Veteran as to his history at that time was a report of having experienced progressive feelings of nervousness and apprehension since 1968.  

The Board finds unpersuasive the Veteran's contention that VA cannot rely on the absence of recorded evidence of worsening because VA cannot consider the absence of evidence of substantive negative evidence or because such reliance effects an impermissible burden shift  to the Veteran to generate post service medical evidence to prove aggravation that is to be presumed.  In that regard, the Board notes that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  In this case, the Veteran signed a statement of medical condition on the date he was discharged from service indicating that since his separation examination was performed, with the exception of his hearing, his medical condition had not changed.  In addition, the Veteran filed a claim for service connection for hearing loss on the date of his discharge from service, however, he did not file a claim for service connection for a mental disorder until March 1977.  In a March 1977 statement, the Veteran's mother stated that after (not since) the Veteran's discharge from service, he had been extremely nervous and frustrated, particularly when attempting to secure employment.  On VA examination in June 1977, the Veteran reported progressive feelings of nervousness and apprehension since 1968.  In this case, the Veteran's recent statements reporting a worsening of his mental condition during or because of service are contradicted by past records that were associated with the file at the time of the 1977 decision in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his mental condition.  Based upon the language and context of the Veteran's statement of medical condition on the date of his discharge from service, the Board finds that it was reasonable to construe that the Veteran was reporting all the symptoms he was experiencing at that time.  Therefore, his failure to report any complaints of a mental condition at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The adjudicators findings are otherwise consistent with the lack of any objective findings of any psychiatric abnormalities at the time of the Veteran's December 1974 separation examination combined with repeated notations during service of the Veteran's difficulty adjusting to military service, and the October 1973 notation that problems of confusion and anxiety centered around confusion as to the various military duties and tasks assigned to him, was not reflective of a permanent worsening of the preexisting psychiatric condition.  Such determination would have been buttressed by the lack of any evidence of post-service mental health related treatment, complaints, findings, or diagnosis.  While there was a statement from the Veteran's mother which reported a history of frustration since discharge, particularly when attempting to secure employment, she related such frustration to the Veteran's perceived hearing loss.  As noted, at the time of the June 1977 psychiatry examination, the Veteran dated progressive feelings of nervousness and apprehension to his father's death prior to his enlistment in to military service and he denied any particular depression or suicidal ideation.  While it was noted that he received treatment at the mental hygiene clinic during service, the Veteran did not report or otherwise suggest that there was any permanent worsening of his claimed nervous condition during or by his military service.  The aforementioned facts combined with notation in the 1977 rating decision that there was no indication of a mental disorder during separation examination supports the reasonableness of the conclusion that a mental disorder clearly and unmistakably was not aggravated by military service.  In short, although the Veteran admittedly was not required to show evidence that his psychiatric condition worsened or was aggravated during or by service, as noted, it was nevertheless reasonable to conclude, based on the evidence of record, that a preexisting disorder was clearly and unmistakably not aggravated by service.  

The Board finds that the only clear error contained in the July 1977 rating decision is the RO's statement that "at the time of discharge the Veteran had no complaints nor was there shown any indication of any mental disorder."  In that regard, it is clear that the RO denied the existence of evidence in the claims file that indeed existed.  Consequently, the RO either violated the regulation requiring that determinations as to service connection will be based on review of the entire evidence of record (see 38 C.F.R. § 3.303(a) (1977)) or made an erroneous finding of fact.  Although there were no objective findings of a mental disorder shown in the report of separation examination in December 1974, the Veteran's December 1974 report of medical history shows that he reported that he then or at some time in the past experienced symptoms of weight gain or loss, frequent trouble sleeping and depression or excessive worry.  As such, it is undebatable that the RO committed error in failing to follow an applicable regulation (38 C.F.R. § 3.303(a) (1977)) and in making a misstatement of fact about the evidence and in effect denying the existence of evidence that did indeed exist and was a part of the claims file.  The RO's denial of the existence of evidence of complaints of a mental disorder and consequently its failure to following the regulation requiring that determinations as to service connection be based on review of the entire evidence of record, is error sufficient to satisfy the first CUE requirement.  See Russell v. Principi, 3 Vet. App. 310, 319; see also 38 C.F.R. § 3.303(a) (1977).  

Such error, however, cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision in 1977.  This may be shown where all evidence at the time of the decision "militated in support of the claim."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  For reasons previously discussed and given that by the Veteran's own admission there was no nexus opinion of record at the time of the 1977 decision, the Board finds that there nothing in the record that indicates that this error in the July 1977 rating decision compels the conclusion, by any reasonable mind, that the result of that decision would have been manifestly different but for the error.  See Fugo, supra.  While the Veteran's separation repot of medical history has some probative value, for the reasons previously discussed as to why the probative value of that report is diminished, even had the RO considered this record, the evidence of record would not have been so unequivocal that the outcome would undoubtedly be different and, therefore, the RO's failure to consider it is not clear and unmistakable error.   

Service connection for anxiety and schizoaffective disorders was ultimately granted in an August 2007 rating decision on the basis that new and material evidence consisting of October 2006 and January 2007 opinions of a VA psychiatrist and psychologist who opined that the Veteran's anxiety disorder was initially shown during military service, or alternatively, preexisted military service and was permanently worsened by his military service.  To the extent that it could be argued that there is any difference in the 1977 and the August 2007 rating decisions regarding whether the presumption of soundness had been rebutted constitutes difference of opinion, not CUE on the part of the RO.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In light of the foregoing, the Board finds that the rating decision of July 11, 1977 was a reasonable exercise of rating judgment, adequately supported by the evidence then of record and the statutory and regulatory provisions extant at that time were correctly applied.  Therefore, on this record, the Board concludes that a valid claim of CUE has not been presented with regard to the 1977 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

II.  July 1999 Rating Decision

Alternatively, the Veteran contends that he is entitled to an earlier effective date prior to April 18, 2006, for the award of service connection for schizoaffective and anxiety disorders.  The Veteran's attorney argues that the effective date for the grant of service connection should be January 25, 1999, when an application for compensation or pension for "chronic depression 1980" was received.

In the September 2013 joint remand, the parties agreed that the Board did not provide an adequate statement of reasons and bases in its denial of the Veteran's claim for an earlier effective date for the award of service connection for psychiatric disability.  Specifically, the Board did not discuss whether the January 1999 application combined with its attachments and the June 1999 VA examination reports could be considered an informal claim for service connection.  Therefore, the parties agreed that a remand was warranted.  It was directed that that the Board must consider whether the January 1999 application for benefits when combined with the medical evidence that the Veteran submitted and with the June 1999 VA examination reports raise the issue of entitlement to service connection for anxiety and schizoaffective disorders.  The Board was also directed to discuss in the context of the Court's decision in Ingram v. Nicholson, 21 Vet. App. 232 (2007), whether the July 1999 rating decision is sufficient to deny any reasonably raised claim or whether any such claim, if raised, would remain still pending and unadjudicated.  

Review of the record shows that on January 25, 1999, an Application for VA Compensation or Pension (VA Form 21-526) was received from the Veteran and his representative at that time.  The application form was accompanied by a statement from the representative that listed the evidence being submitted for appropriate action, to specifically include "VAF 21-526 APPLICATION FOR PENSION (Chronic depression)."  Review of the completed application form shows that portions of the application pertaining to filing for compensation were left blank and crossed out while portions of the application pertaining to filing a claim for pension were completed.  The nature of the sickness, disease or injuries for which the claim was made and the date it began was "chronic depression 1980."  It further noted that the Veteran was not employed and his date of last employment was May 1980.  A remark stated that pertaining to question 9B (Have you previously filed a claim for any benefit with VA?), the Veteran filed for compensation but claimed that he never received any response from VA.  

In addition to this January 1999 application for compensation or pension, the Veteran also submitted VA treatment records dating from October to December 1998.  

An October 1998 VA history and physical stated that the Veteran was under the care of a psychiatrist for depression.  His past medical history was significant for hospitalization for depression.  A mental health consultation was performed by a psychologist on November 18, 1998.  The Veteran reported that he was seeking treatment for depression and anxiety because he had been receiving treatment with medication and talk therapy for depression and anxiety from a civilian psychiatrist for 13 years and he wanted to transfer treatment to VA due to cost.  He reported depression on and off over the past year and stated that he has ups and downs.  He reported that his down times included depressed mood; not knowing whether he is coming or going or what he is going to do; hopelessness decreased interest or caring; increased sleep; increased weight; decreased energy; decreased motivation and suicidal ideation once or twice but no attempts.  He denied any current significant depression.  "Ups" appeared to be a return to baseline.  The Veteran reported ongoing anxiety symptoms in that he wanted to get things done and get back; nervousness, jittery; worrying frequently; racing thoughts; and occasional panic attacks.   He reported hearing voices (undiscernible, coming from inside his head, like hearing speakers inside a large hall), music, clapping and ringing for the past "several years."  He denied any history of visual hallucinations, paranoia, ideas of reference, or delusions.  H reported that he was currently prescribed medication fir depression and possibly for anxiety.  He also reported that he was on supplemental security income for "nerves," but could not remember a diagnosis.  In addition to the past 13 years of psychiatric treatment, the Veteran reported a two week inpatient stay psychiatric stay at the Phoenix VAMC in 1980 for "nerves and depression," and treatment in the military for "depression and nerves."  Provisional diagnoses were recurrent major depressive disorder, anxiety disorder not otherwise specified with panic attacks, and psychotic disorder not otherwise specified.  

A VA psychiatry note dated December 19, 1998, indicated that the Veteran was referred for medication follow-up for his auditory hallucination and chronic depression.  He had been seeing a private psychiatrist for 14 years who had given him perphenazine and amozapine for the same duration and with positive results.  He still had minimal auditory hallucinations "hearing music and/or applause often" when he is alone; minimal depression off and on; and discomfort around people, but he denied severe anxiety and no paranoid delusions.  Historically it was noted that the Veteran barely passed high school in 1968 and he joined the Army for two and a half years when he developed depression and anxiety symptoms at work "for he was unable to cope with work related stress as truck mechanic" at Ft. Lewis, Washington.  He received a general discharge which was later changed to an honorable discharge.  Since then, he was marginal at work as a dishwasher and taxi driver as stated by him.  Diagnostic assessments included schizoaffective disorder depressed type, chronic by history and anxiety disorder not otherwise specified by history.  

Additional evidence of record at the time of the July 1999 rating decision included a DD Form 215 dated May 1979 and associated with the claims file in July 1985, a July 1985 application to reopen a previously denied claim of service connection for "nerves," a July 1985 confirmed rating decision that appears to have denied service-connected compensation and non service-connected disability pension for the same, a June 1985 notice letter from the Social Security Administration (SSA) that a claim for disability benefits due to a nervous condition had been denied, a January 1999 SSA award of supplemental security income letter, June 1999 VA mental disorders  and general medical examination reports, and lay statements of the Veteran.  

During a June 1999 VA mental disorders examination, the Veteran stated that he was depressed, could not think straight, he could not do anything right, and he heard several voices at once and clapping - like applause.  He stated that he was very confused most of the time.  He dated the onset of his psychiatric problems to approximately the time of his military service and stated that his symptoms at the time of examination were the same or similar to what they were during military service.  It was noted that he received an early discharge due to his failure to meet acceptable standards for continued service.  His intelligence was not formally tested, however, based on history, educational skills and current language skills, it was estimated to be below average.  The examiner diagnosed schizoaffective disorder, depressed type and chronic by history and anxiety disorder not otherwise specified by history.  He experienced severe impairment in the social arena with no friends and poor interpersonal skills.  Occupationally, he was unable to hold a job.  

In the July 1999 rating decision, the RO granted entitlement to non service-connected pension benefits, effective the date the application for benefits was received, as it had been shown that the Veteran was unable to secure and follow a substantially gainful occupation due to disability.  The Veteran was provided notice of this decision in a letter dated July 16, 1999, and he did not appeal.  

On April 18, 2006, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder.  In an August 2007 rating decision, the RO granted service connection for schizoaffective disorder and anxiety disorder and assigned a 100 percent disability rating, effective April 18, 2006.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Ingram, in determining whether an application for compensation or pension, which was construed solely as a claim for non service-connected disability pension should have been construed as a claim for compensation under 38 U.S.C. § 1151, the Court stated that a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and must consider whether the appellant's submissions, considered in toto, have articulated a claim.  Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  On the other hand, it is the secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate and averred disability based on a sympathetic reading of the material in a pro se submission.  Id.  In directing whether the appellant's pleadings may be construed as an informal claim for compensation under § 1151, the Court directed the Board consider whether the Veteran's application and submissions in support of that application raised a claim for benefits under 38 U.S.C. § 1151 based on a sympathetic reading of those documents that does not require conformance with legal pleading requirements or intent to seek benefits under § 1151 explicitly.  The Court directed that such consideration must be undertaken in accordance with regulations, law, and provisions in the VA Adjudication Procedure Manual that may be applicable to the claimant's filings.  

In this case, a review of the VA Adjudication Procedure Manual applicable to the Veteran's January 1999 filings states that an informal claim is any communication or action that shows an intent to apply for benefits under laws administered by VA.  M21-1, Part III, para. 2.01(f)(1).  Informal claims provisions for reopening claims . . . based on reports of examination or hospitalization by VA or the military are found in 38 C.F.R. 3.157(b).  These types of claims do not have to specify the benefit sought.  Id. at para. 2.01(f)(2).  M21-1, Part III, para. 2.02(a) directs the adjudicator to consider a VA Form 21-526 as a claim for either disability compensation or pension, or both, depending on the manner of preparation and interpretation of the claimant's intent.  If information is furnished claiming treatment for sickness, disease or injury in service, develop and adjudicate it as a clam for disability compensation.  M21-1, Part III, para. 2.02(b).  If the applicant claims to be totally disabled and furnishes employment and income information, develop and adjudicate it as a claim for disability pension.  M21-1, Part III, para. 2.02(c).  If the information specified in both paragraphs b and c is furnished, consider it a claim for both benefits.  M21-1, Part III, para. 2.02(d).  If there is any doubt as to which benefit is sought, adjudicate both phases of the claim.  (38 C.F.R. 3.151).  Id.  

On review, the Board finds that the January 1999 application combined with its attachments and the June 1999 VA examination reports could be considered a claim to reopen the Veteran's previously denied claim for service connection for a psychiatric disability.  As noted, the Veteran's January 1999 application for compensation or pension contained a remark to the effect that the Veteran had previously filed a claim for VA compensation and claimed that he never received any response from VA.  In addition, VA treatment records accompanying the Veteran's application for compensation or pension showed that the Veteran reported in-service mental health treatment during psychiatric evaluation in in November 1998.  Also, psychiatric consultation dated in December 1998 noted that the Veteran . . . joined the Army for two and a half years when he developed depression and anxiety symptoms at work "for he was unable to cope with work related stress as truck mechanic" at Ft. Lewis, Washington.  He received a general discharge which was later changed to an honorable discharge.  Since then, he was marginal at work as a dishwasher and taxi driver as stated by him.  In the June 1999 VA psychiatric examination, the Veteran continued to relate his mental health symptoms to his time in military service.  

The Board also finds that the Veteran's January 1999 informal claim to reopen his previously denied claim for service connection for psychiatric disability was not adjudicated by the RO in the July 1999 rating decision and it therefore remained pending.  In that regard, in Ingram, the Court stated that the Veteran in that case asserted that he filed a section 1151 claim, which treats a disability as it if were service-connected and is in no way related to his claim for non-service connected pension.  Ingram v. Nicholson, 21 Vet. App. 232, 247.  The Court noted that a veteran is eligible to be rated permanently and totally disabled for pension purposes if certain rating percentage standards are met but the veteran's disabilities need not be service connected.  Id.  Thus, when the Veteran in Ingram was informed that his claim for pension benefits was denied because his condition was "not established as permanent," he had no reason to know how a disability compensation claim based on section 1151 might have been decided by the RO.  Id.  It was further noted that there was nothing in the RO decision or cover letter that informed the Veteran of anything that might relate to a disability compensation claim.  Id. at 248.  

Given that the Board has found that the Veteran's January 1999 application combined with its attachments and the June 1999 VA examination reports could be considered a claim to reopen the Veteran's previously denied claim for service connection for a psychiatric disability, an earlier effective date of January 25, 1999 is granted.  



ORDER

Entitlement to an earlier effective date of January 25, 1999, but no earlier, for establishment of service connection for schizoaffective and anxiety disorders is granted. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


